DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
2.	The disclosure is objected to because of the following informalities: on page 1 of the instant specification, reference to parent cases 15/711,201 and 16/372,706 should be updated so as to reflect the fact that these applications have now issued respectively as U.S. Patent Nos. 10,256,828 and 11,025,261. 
Appropriate correction is required.

Claim Objections
3.	Claim 17 is objected to because of the following informalities: 
	On line 8 of claim 17, the word --comprises-- should be inserted after the word "correctly", i.e., in order to provide antecedent basis for "further comprises" recited on line 11 of claim 17.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
On the penultimate line of claim 17, "the second circuit" lacks antecedent basis, i.e., it appears that this should be changed to --main PLL--. Note that the same collection is also needed on line 2 of claim 20.
Claims 18 and 19 are rejected due to their dependency on claim 17.


Double Patenting
5.	Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-17 of U.S. Patent No. 11,025,261. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 17-20 of the present application are fully anticipated by claims 15-70 of applicant’s prior patent. Specifically, the limitation set forth on lines 2-4 of independent claim 17 of the instant application is anticipated by what is recited in claim 15, lines 2-6 of the '261 patent; the limitation set forth on lines 5-7 of independent claim 17 of the instant application is anticipated by what is recited in claim 15, lines 7-10 of the '261 patent; the limitation set forth on lines 8-11 of independent claim 17 of the instant application is anticipated by what is recited in claim 15, lines 11-15 of the '261 patent; and the limitation set forth on the last two lines of independent claim 17 of the instant application (after "second circuit" has been changed to --main PLL--, as noted above in the rejection of claim 17) is anticipated by what is recited in claim 17 of the '261 patent, the reason being that "a predetermined amount of time to provide the output signal that is locked with the reference signal" on the last line of instant claim 17 is anticipated by "a pre-defined amount of time to reach a lock status" in claim 17 of the '261 patent, note that this limitation in the '261 patent is referring to the output of the main PLL being locked with the reference clock signal (see lines 8-10 of claim 15 of the '261 patent). Applicant should also note that the limitations of claims 18 and 19 of the instant application are anticipated by what is recited in claim 16 of the '261 patent. Note also that the limitations of claim 20 of the instant application, although not anticipated by the claims of the '261 patent, nevertheless would have been obvious from claim of '261 patent, the reason being that one of ordinary skill in the art would have easily recognized that the limitation of the main PLL output signal having one or more missing pulses would result from the main PLL output signal having a minimum pulse width violation (note the limitation set forth on the last two lines of claim 16 of the '261 patent).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
6.	Claims 1-16 are allowed.
Claims 17-20 would be allowable upon the filing of the above-noted terminal disclaimer and if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        January 5, 2022